Entered: October 18th, 2018
                              Case 18-20486     Doc 29     Filed 10/18/18       Page 1 of 1
Signed: October 18th, 2018

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                   In re:   Case No.: 18−20486 − WIL        Chapter: 13

Theresa Dawn Royal
Debtor

                     ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN
                                 WITH LEAVE TO AMEND
Having held a hearing on the Chapter 13 Plan proposed by the Debtor and having concluded that the proposed Plan
does not fulfill the requirements for confirmation set out in 11 U.S.C. § 1325, it is, by the United States Bankruptcy
Court for the District of Maryland,

ORDERED, that confirmation of the Chapter 13 Plan proposed by the Debtor is denied; and it is further

ORDERED, that the Debtor is granted leave to file an amended Plan on or before November 6, 2018 and it is further

ORDERED, that if an Amended Plan is timely filed and served on all creditors and parties in interest, the hearing on
confirmation of the Amended Plan shall take place on December 11, 2018 at 2:00 p.m. in Courtroom 3C of the
U.S. Bankruptcy Court, U.S. Courthouse, 6500 Cherrywood Lane, Greenbelt, Maryland 20770; and it is further

ORDERED, that if an Amended Plan is timely filed, the Debtor/Counsel shall mail: (1) a copy of this Order,
and (2) the Amended Plan to all creditors and parties requesting notice, and shall file with the court a
certificate of service by the date set for filing the Amended Plan; and it is further

ORDERED, that if within the time granted for amendment the Debtor does not file an Amended Plan, or if this case
is not converted to a case under another chapter or voluntarily dismissed, then this case may be dismissed by the
Court pursuant to 11 U.S.C. § 1307(c)(5) without further notice or hearing.

cc:    Debtor
       Attorney for Debtor − PRO SE
       Case Trustee − Timothy P. Branigan



                                                   End of Order
08x02a (rev. 04/17/2018) − sward
